DETAILED ACTION
This Office Action is in response to application 16/362,894 filed on March 25, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “commnunication component” in line 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the vehicular communication component is configured to…” in claims 1 and 3-8, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 1 and 3-8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Especially, claim 1 recites “provide the vehicular public key and the vehicular data to the part communication component” in line 12-13. It is unclear the vehicular is encrypted before or after it is provided to the part communication component according step recited above. 
Claim 11 recites the limitation "the additional computing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Especially, claim 18 recites “verifies an identity of the vehicular part” in line 2. It is unclear “an identity” is referring to the same “identity” as recited in claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvos et al. (Winkelvos) U.S. Pub. Number 2019/0190900, in view of Ideguchi et al. (Ideguchi) U.S. Pub. Number 2018/0006810.
Regarding claim 1; Winkelvos discloses an apparatus, comprising:
a processing resource (fig.1, control module);
memory having instructions executable by the processing resource (para. [0050] the control module 14 can be any controller or processor or a programmable hardware component…which is programmed for a corresponding hardware component); and
a vehicular communication component coupled to the processing resource, wherein the vehicular communication component is configured to, in response to receiving a part public key (para. [0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated; para. [0019] a system with private and public keys, wherein the cryptographic information may comprise the public keys of the multiplicity of additional transportation vehicle components):
verify an identity of the vehicular part based on the part signature (para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated).
Winkelvos does not disclose, which Ideguchi discloses in response to verifying the identity:
generate a vehicular public key (Ideguchi: para. [0124] the controller 210 of the control server 200 generates the first DH private key and the first DH public key using the DH key generation function part 242 of the encryption operation part 240 (Step 804));
encrypt vehicular data using the part public key (Ideguchi: para. [0124] the first DH public key using the DH key generation function part 242 of the encryption operation part 240 (Step 804));
provide the vehicular public key and the vehicular data to the part communication component (Ideguchi: para. [0128] the controller 310 of the in-vehicle system 300 receives the first DH public key and the signature value thereof via the data transceiver 320); and
(Ideguchi: para. [0128] verifies the signature value using the signature verification function part 361 of the encryption operation part 360 (Step 807). The signature generation function part 361 uses the first DH public key as the signature target data (m), and verifies the signature value (s) using the control server public key certificate 232).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos to provide generate a vehicular public key; encrypt vehicular data using the part public key; provide the vehicular public key and the vehicular data to the part communication component and receive, from the part communication component, part data encrypted using the vehicular public key, as taught by Ideguchi. The motivation would be to securely communicate with in-vehicle system and the server to share confidential information, and securely communicate with each other in a network. 

Regarding claim 3; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 1, wherein, in response to verifying the identity of the vehicular part, the vehicular communication component is configured to generate a vehicular signature and providing the vehicular signature to the part communication component (Ideguchi: para. [0128] The controller 310 of the in-vehicle system 300 receives the first DH public key and the signature value thereof via the data transceiver 320, and verifies the signature value using the signature verification function part 361 of the encryption operation part 360 (Step 807)). The rationale to combine Winkelvos and Ideguchi is the same as claim 1.

Regarding claim 4; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 1, wherein, in response to verifying the identity of the vehicular part, the vehicular communication component is configured to provide the vehicular public key to an additional part communication component (Winkelvos: para. [0019] the cryptographic information can comprise the key for the transportation vehicle or cluster, or for any communication between two transportation vehicle components a (shared) key can be included. Also conceivable is a system with private and public keys, wherein the cryptographic information may comprise the public keys of the multiplicity of additional transportation vehicle components; para. [0023] the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component).

Regarding claim 5; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 4, wherein the vehicular communication component is further configured to:
receive an additional part signature from the additional part communication component (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component); and
verify an identity of an additional vehicular part associated with the additional part communication component based on the additional part signature (Winkelvos: para. [0061] the device 10 (or the first transportation vehicle component 20 with the device 10) can form, together with the secured cluster of transportation vehicle components, a further secured cluster of transportation vehicle components, which can be used transitively for enabling a third transportation vehicle component).

Regarding claim 6; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 1, wherein the vehicular communication component is configured to provide the vehicular public key to an additional part communication component simultaneously with providing the vehicular public key to the part communication component (Winkelvos: para. [0061] second transportation vehicle component and the further secured cluster can either form or be comprised by the secured cluster, on which the activation of the first transportation vehicle component is based. The device 10 (or the first transportation vehicle component 20 with the device 10) can form, together with the secured cluster of transportation vehicle components, a further secured cluster of transportation vehicle components, which can be used transitively for enabling a third transportation vehicle component).

Regarding claim 7; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 6, wherein the vehicular communication component is configured to verify an identity of an additional vehicular part associated with the additional part communication component independent of verifying the identity of the vehicular part (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component).
Regarding claim 8; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 1, wherein the vehicular communication component is further configured to, in response to receiving the part data:
generate a vehicular private key (Ideguchi: para. [0124] the controller 210 of the control server 200 generates the first DH private key and the first DH public key using the DH key generation function part 242 of the encryption operation part 240 (Step 804)); and
decrypt the part data using the vehicular private key (Winkelvos: (para. 0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined). The rationale to combine Winkelvos and Ideguchi is the same as claim 1.

Regarding claim 9; Winkelvos discloses a system, comprising:
the vehicular computing device, wherein the vehicular computing device is configured to:
receive the part public key, the part signature, and the part data from the part computing device associated with a vehicular part (para. 0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated);
verify an identity of the vehicular part based on the received part signature (para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated).

Winkelvos does not disclose, which Ideguchi discloses a part computing device, wherein the part computing device is configured to:
generate a part public key and a part signature (Ideguchi: para. [0129] the controller 310 of the in-vehicle system 300 generates the second DH private key and the second DH public key using the DH key generation function part 362 of the encryption operation part 360 (Step 808)); and
send the part public key, the part signature, and part data to a vehicular computing device (Ideguchi: para. [0130] the controller 310 of the in-vehicle system 300 sends the generated second DH public key to the control server 200 via the data transceiver 320 (Step 809)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos to provide generate a part public key and a part signature; and send the part public key, the part signature, and part data to a vehicular computing device, as taught by Ideguchi. The motivation would be to securely communicate with in-vehicle system and the server to share confidential information, and securely communicate with each other in a network.

Regarding claim 10; the combination of Winkelvos and Ideguchi discloses the system of claim 9, further comprising:
an additional part computing device configured to send an additional part public key, an additional part signature, and additional part data to the vehicular computing device (Ideguchi: para. [0130] the controller 310 of the in-vehicle system 300 sends the generated second DH public key to the control server 200 via the data transceiver 320 (Step 809)). The rationale to combine Winkelvos and Ideguchi is the same as claim 9.

Regarding claim 11; the combination of Winkelvos and Ideguchi discloses the system of claim 10, wherein the additional computing device is configured to send the additional part data in response to the vehicular computing device verifying the identity of the vehicular part (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component).

Regarding claim 12; the combination of Winkelvos and Ideguchi discloses the system of claim 10, wherein the additional part computing device is configured to send the additional part data simultaneously with the part computing device sending the part data (Winkelvos: para. [0061] second transportation vehicle component and the further secured cluster can either form or be comprised by the secured cluster, on which the activation of the first transportation vehicle component is based. The device 10 (or the first transportation vehicle component 20 with the device 10) can form, together with the secured cluster of transportation vehicle components, a further secured cluster of transportation vehicle components, which can be used transitively for enabling a third transportation vehicle component).

Regarding claim 14; Winkelvos discloses a method, comprising:
(para. [0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated);
decrypting the part data using the vehicular private key (para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50);
verifying an identity of a vehicular part associated with the part communication component based on the part signature (para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated).
in response to verifying the identity of the vehicular part, verifying that the part data is within a threshold value (para. [0015] a value derived from a shared secret (such as a cryptographic key), which is calculated for both transportation vehicle components, can be compared to legitimate the second transportation vehicle component with respect to the first transportation vehicle component…for example, only messages that are used for determining the legitimacy can include the derived value, then a cryptographic signing or encryption of all messages can be avoided).

(Ideguchi: para. [0124] in a case where the key exchange flag is 1 in Step 803, the key exchange with the vehicle is possible, and therefore, the controller 210 of the control server 200 generates the first DH private key and the first DH public key using the DH key generation function part 242 of the encryption operation part 240 (Step 804));;
providing the vehicular public key to a part communication component (Ideguchi: para. [0128] the controller 310 of the in-vehicle system 300 receives the first DH public key and the signature value thereof via the data transceiver 320).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos to provide generating, by a vehicular communication component, a vehicular private key and a vehicular public key and providing the vehicular public key to a part communication component, as taught by Ideguchi. The motivation would be to securely communicate with in-vehicle system and the server to share confidential information, and securely communicate with each other in a network.

Regarding claim 15; the combination of Winkelvos and Ideguchi discloses the method of claim 14, further comprising providing confirmation data from the vehicular communication component to the part communication component that confirms the identity of the vehicular part was verified and indicates to the part communication component to send the part data (Winkelvos: para. [0019] the second transportation vehicle component can be designed not to communicate unless it has been enabled by the secured cluster. Thus, the reception of the message can be deemed to be confirmation that the second transportation vehicle component has been enabled).

Regarding claim 16; the combination of Winkelvos and Ideguchi discloses the method of claim 15, wherein verifying the identity of the vehicular part includes decrypting the part signature using the part public key (Winkelvos: para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated).

Regarding claim 17; the combination of Winkelvos and Ideguchi discloses the method of claim 14, wherein the method includes receiving, by the vehicular communication component:
a second part signature from a second part communication component (Winkelvos: para. [0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated);
a third part signature from a third part communication component (Winkelvos: para. [0018] checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified; para. [0057] the control module 14 can be designed to store cryptographic information on previously received cryptographically protected messages from the second transportation vehicle component 50… to obtain the cryptographic information during the manufacture of the transportation vehicle or at the time of replacement of the first transportation vehicle); and
a fourth part signature from a fourth part communication component (Winkelvos: [0061] second transportation vehicle component and the further secured cluster can either form or be comprised by the secured cluster, on which the activation of the first transportation vehicle component is based. The device 10 (or the first transportation vehicle component 20 with the device 10) can form, together with the secured cluster of transportation vehicle components, a further secured cluster of transportation vehicle components, which can be used transitively for enabling a third transportation vehicle component).

Regarding claim 18; the combination of Winkelvos and Ideguchi discloses the method of claim 17, wherein the vehicular communication component simultaneously verifies an identity of the vehicular part associated with the part communication component, a second vehicular part associated with the second part communication component, a third vehicular part associated with the third part commnunication component (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component), and a fourth vehicular part associated with the fourth part communication component;  para. [0061] second transportation vehicle component and the further secured cluster can either form or be comprised by the secured cluster, on which the activation of the first transportation vehicle component is based. The device 10 (or the first transportation vehicle component 20 with the device 10) can form, together with the secured cluster of transportation vehicle components, a further secured cluster of transportation vehicle components, which can be used transitively for enabling a third transportation vehicle component).

Regarding claim 19; the combination of Winkelvos and Ideguchi discloses the method of claim 17, wherein the vehicular communication component:
verifies an identity of the vehicular part (Winkelvos: para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated).
verifies an identity of a second vehicular part associated with the second part communication component in response to verifying the identity of the vehicular part (Winkelvos: para. [0018] the cryptographically protected messages can be cryptographically encrypted. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated);
verifies an identity of a third vehicular part associated with the third part communication component in response to verifying the identity of the second vehicular part (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component); and
verifies an identity of a fourth vehicular part associated with the fourth part communication component in response to verifying the identity of the third vehicular part (Winkelvos: para. [0019] a system with private and public keys, wherein the cryptographic information may comprise the public keys of the multiplicity of additional transportation vehicle components).

Regarding claim 20; Winkelvos discloses a method, comprising:
decrypting the vehicular data using the part private key (Winkelvos: para. [0056] the control module 14 can be designed to verify a signature of the at least one received message and/or to decrypt the at least one received message to legitimate the second transportation vehicle component 50. If the signature or the encryption of the at least one received message corresponds to the value expected by the control module 14, then the second transportation vehicle component can be successfully legitimated);
verifying an identity of a vehicular entity associated with the vehicular communication component based on the vehicular signature (Winkelvos: para. [0023] first transportation vehicle component (with the device), together with the original secured cluster, can form a further secured cluster of transportation vehicle components. Thus, for example, the enabling of the first transportation vehicle component can be used to enable a third transportation vehicle component…the enabling of the first transportation vehicle component based on the second transportation vehicle component can be propagated transitively to the third transportation vehicle component); and
in response to verifying the identity of the vehicular entity, sending part data to the vehicular communication component (Winkelvos: para. [0019] the second transportation vehicle component can be designed not to communicate unless it has been enabled by the secured cluster. Thus, the reception of the message can be deemed to be confirmation that the second transportation vehicle component has been enabled).

Winkelvos does not disclose, which Ideguchi discloses generating, by a part communication component, a part private key and a part public key (Ideguchi: para. [0129] the controller 310 of the in-vehicle system 300 generates the second DH private key and the second DH public key using the DH key generation function part 362 of the encryption operation part 360 (Step 808));
providing the part public key to a vehicular communication component (Ideguchi: para. [0130] the controller 310 of the in-vehicle system 300 sends the generated second DH public key to the control server 200 via the data transceiver 320 (Step 809));
receiving a vehicular public key, a vehicular signature, and vehicular data from the vehicular communication component, wherein the vehicular data is encrypted using the part public key (Ideguchi: para. [0124] the first DH public key using the DH key generation function part 242 of the encryption operation part 240 (Step 804); para. [0127]  controller 210 of the control server 200 sends the first DH public key and the signature value of the first DH public key to the in-vehicle system 300 via the data transceiver 220 (Step 806)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos to provide 

Regarding claim 22; the combination of Winkelvos and Ideguchi discloses the method of claim 20, wherein verifying the identity of the vehicular entity includes decrypting the vehicular signature using the vehicular public key (Ideguchi: para. [0128] The controller 310 of the in-vehicle system 300 receives the first DH public key and the signature value thereof via the data transceiver 320, and verifies the signature value using the signature verification function part 361 of the encryption operation part 360 (Step 807)). The rationale to combine Winkelvos and Ideguchi is the same as claim 20.

Claims 2, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvos et al. (Winkelvos) U.S. Pub. Number 2019/0190900, in view of Ideguchi et al. (Ideguchi) U.S. Pub. Number 2018/0006810 and further in view of Li et al. (Li) U.S. Pub. Number 2020/0213331.
Regarding claim 2; the combination of Winkelvos and Ideguchi discloses the apparatus of claim 1. 
The combination above does not disclose, which, Li discloses wherein the vehicular part is a tire and the part data includes a pressure of the tire (Li: para. [0162] the data collection device 51 collects data…supplied from the data provider… the sensor 511 of the data collecting device 51 may be… a tire pressure sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos, in view of Ideguchi to provide the vehicular part is a tire and the part data includes a pressure of the tire, as taught by Li. The motivation would be to securely communicate with in-vehicle system from being compromised during data transmission and data exchange. 

Regarding claim 13; the combination of Winkelvos and Ideguchi discloses the system of claim 10, wherein:
the part computing device is associated with a first vehicle tire and the part data includes a tire pressure of the first vehicle tire (Li: para. [0162] the data collection device 51 collects data…supplied from the data provider… the sensor 511 of the data collecting device 51 may be… a tire pressure sensor); and
the additional part computing device is associated with a second vehicle tire and the additional part data includes a tire pressure of the second vehicle tire (Li: para. [0162] the data collection device 51 collects data…supplied from the data provider… the sensor 511 of the data collecting device 51 may be… a tire pressure sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos, in view of Ideguchi to provide the vehicular part is a tire and the part data includes a pressure of the tire, as taught by Li. The motivation would be to securely communicate with in-vehicle system from being compromised during data transmission and data exchange. 

Regarding claim 21; the combination of Winkelvos and Ideguchi discloses the method of claim 20, wherein sending the part data comprises sending a tire pressure value (Li: para. [0162] the data collection device 51 collects data…supplied from the data provider… the sensor 511 of the data collecting device 51 may be… a tire pressure sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winkelvos, in view of Ideguchi to provide the vehicular part is a tire and the part data includes a pressure of the tire, as taught by Li. The motivation would be to securely communicate with in-vehicle system from being compromised during data transmission and data exchange. 












Examiner’s remarks to overcome the rejection above
Applicant is encouraged to contact the examiner to expedite prosecution with Examiner’s proposed amendment to overcome the rejection.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:

U.S. Publication No. 2019/0238555 to “Buffard et al.” – Buffard discloses enabling secure communication between electronic control units (ECUs) in a vehicle. The first ECU is to enable secure communication between the plurality of ECUs by performing operations that include provisioning the second ECU with authentication data for authenticating messages exchanged with a third ECU and provisioning the third ECU with a set of security keys to enable the third ECU to securely exchange messages with the second ECU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/VU V TRAN/Examiner, Art Unit 2491